Citation Nr: 0030875	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-17 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased initial evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland that granted the veteran's claim of 
entitlement to service connection for PTSD at a 30 percent 
level.  A notice of disagreement was received in May 1999.  A 
statement of the case was issued in August 1999.  A 
substantive appeal was received from the veteran in August 
1999. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the veteran's claim on appeal has been 
obtained by the RO.

2. The veteran's PTSD is currently manifested by depression, 
anxiety, nightmares, intrusive thoughts, occasional 
suicidal thoughts, sleep disturbances, and hypervigilance.


CONCLUSION OF LAW

The criteria for an evaluation higher than 30 percent for the 
veteran's service-connected PTSD have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that an increased 
initial evaluation is warranted for the veteran's PTSD, 
currently evaluated as 30 percent disabling.  At the outset, 
the Board notes that, generally, VA is under a duty to assist 
veterans in developing their claims, to include making 
reasonable efforts to obtain relevant records and providing a 
medical examination and/or medical opinion where such is 
necessary to make a decision.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. §§ 5100-5107).  The Board is 
satisfied that, in this case, the duty to assist has been 
met.

A review of the record reflects that service connection was 
established for PTSD at a 30 percent level by a rating 
decision of April 1999.  That decision was based mainly on 
the reports of a VA examination, VA and private outpatient 
treatment records, discussed in detail below, and the 
veteran's stressor letter.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there was a distinction between a 
claim based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It was also indicated that in the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

With respect to this claim, the relevant evidence of record 
consists of the reports of VA examinations and VA and private 
outpatient treatment records.

A letter from several professionals at the Vet Center, dated 
September 1998, indicates that the veteran began treatment 
there in February 1998.  The veteran presented with 
nightmares of Vietnam with intense anxiety, guilt, suicidal 
thoughts, hypervigilence, and an occasional intrusive thought 
of a friend being killed in Vietnam.  Upon interview, the 
veteran was found to be anxious and tense, though 
cooperative.  His memory was found to be good except relating 
to some events in Vietnam.  His judgment was found to be good 
when he is not overwhelmed by anxiety.  The veteran described 
a history of chronic isolation, sleep problems with 
nightmares, and anxiety.  The veteran reported always 
scanning his environment for trouble, and having distrust for 
people.  The veteran noticed that he does not like crowds, 
and that he has had difficulty with employment.  The veteran 
reported often being moody and irritable.  The veteran 
reported deep regret and severe guilt from his Vietnam 
experience, which often left him feeling sad.  He stated that 
he has extreme feelings of anger and rage, and was arrested 
on one occasion for shooting at someone in his yard.  The 
veteran reported three suicide attempts, and that he often 
felt depressed.  The veteran reported that he does not feel 
close to his family.  The veteran was given a diagnosis of 
chronic PTSD, and dysthymia, with a proposal to rule out 
anxiety disorder.

The veteran received a VA PTSD examination in January 1999.  
The report of that examination indicates that the veteran had 
flashbacks of things that happened to him in Vietnam, as well 
as many intrusive memories of events concerning his time 
there.  The veteran reported that he tries not to think about 
these things, and that he feels that he never actually left 
Vietnam because of constant intrusive memories and thoughts.  
He indicated that at times he feels like he is right there in 
Vietnam, and that his heart and adrenaline seem to react at 
these times.   He fears that his nerves will precipitate a 
heart attack, especially since he is currently undergoing 
treatment for a heart condition.  The veteran also reported 
that he began drinking heavily after his return from the 
service.  The veteran reported that his difficulties with his 
behavior and mood caused him to quit his job, break up with 
his wife, and get into numerous fights.  The veteran reported 
that he overdosed on pills numerous times, and attempted to 
kill himself one time by shooting himself with a rifle.  The 
veteran indicated that he had never kept guns in the house 
before he went to Vietnam.  The veteran reported that he 
could no longer go out hunting, which was something he used 
to enjoy doing.  The veteran indicated that while he is 
riding in a car, he will often see things along the road that 
upset him.  The veteran reported becoming extremely 
hypervigilant and tending to react strongly when he sees dead 
animals along the road, which tends to bring back memories of 
things he saw in Vietnam.  The veteran reported being 
concerned about having 5 guns in his house, and keeping a 
loaded gun under his mattress at night.  This causes problems 
between him and the woman he has lived with for 24 years.

The veteran indicated that he could fall asleep at night, but 
that he would only sleep for a brief period of time, and 
would wake up very shortly thereafter at one or two in the 
morning.  When he gets up, he feels the need to walk around 
the house and check the doors and windows over and over 
again, and will even take his dogs out for a walk at that 
time to check around the bushes.  The bushes around his house 
sometimes cast shadows that greatly upset him, and he cannot 
get back to sleep at those times.  If his wife is up and 
around, he can sleep better, as if someone were on guard duty 
for him.  He only averages about five hours of sleep a night, 
but he does occasionally crash and sleep for a longer period 
due to exhaustion.  The veteran reported frequent nightmares 
and dreams of either things that happened in Vietnam, or of 
people chasing him.  He has a particular recurrent dream in 
which he stabs and shoots someone.  He also dreams of his 
buddy who was killed in Vietnam by a land mine.  The veteran 
reported that he startles easily to any noise or sound in his 
environment, and suffers from chronic anxiety as a result of 
this.  These anxiety attacks occur both at home and at work, 
and when the veteran thinks of these things, he becomes quite 
tearful and upset.  The veteran indicated that January was a 
particularly bad month for him, because it was the 
anniversary of his friend's death.

The veteran further reported that he is very irritable and 
can lose his temper over small things, which can cause 
problems for him at work.  He reported becoming openly 
violent on other jobs, though not his current one.  In the 
past he has left jobs primarily before he would be fired.  He 
has become socially isolated, and does not even like visiting 
his family.  He never has company, other than family, into 
his house.  He describes himself as antisocial.  The veteran 
was concerned enough about security that he put security 
lights and a wire fence up around his house.  He has chased 
people who come near his house.  He has been arrested before 
for fighting and shooting off his gun.  Though the veteran 
had a heavy drinking problem after returning from service, he 
quit drinking in 1980.  The veteran seemed emotionally 
somewhat numbed, and unable to tell people, including his 
family, that he cares about them.  He reported having three 
friends that he can trust, and that he generally does not 
like or trust most people.  He cannot go into large crowds, 
and cannot tolerate having anything behind him.  He reported 
that there are times that he is so depressed that he will not 
shave and will skip showering for several days.  He has 
continually been bothered by thoughts that he will not live 
very long, and often thinks that his guns will be the death 
of him.  He told the examiner that it was not a matter of if 
he will die, but when he will die.  He indicated that he 
frequently looked at the bullets of his gun and wondered 
which ones had his number on them.  He reported that he does 
not wear Vietnam on his sleeve, and has a tendency to hide 
it.  He also reported feeling a sense of guilt that he was 
not there and able to prevent his friend's death in Vietnam.

During the course of the examination, the veteran reported 
several incidents that happened to him in Vietnam, including 
the death of his friend, and the death of many civilians on a 
bus that hit a land mine.  The veteran indicated that dealing 
with mines was a daily routine that made him extremely 
hypervigilant throughout his whole tour of duty, and this 
hypervigilance continues to the present day.

The veteran has been married three times.  He had six 
children with his first wife, and none with his second wife.  
He has been with his third wife for 24 years, although he has 
technically never married her.  The veteran reported that he 
does stay in contact with his children.

The veteran reported holding a variety of jobs.  He has been 
at his current job for 9 years, which is the longest job he 
has held since being out of the Army.  Previously, he was 
unable to stay with any jobs because he could not handle the 
pressure or stress, and would frequently quit. 

Upon examination, the veteran's speech was found to be clear 
and coherent, although he tended to be overly talkative and a 
bit tangential at times, and needed to be redirected to the 
topic at hand.  The examiner found him to be in good contact 
with reality, and oriented in all three spheres.  There was 
no evidence of any delusions or hallucinations, and his 
memory appeared to be intact.  His affect was clearly quite 
anxious and depressed over the circumstances he has been 
dealing with, and he is suspicious at times of the motives of 
other people.

The examiner's impression was that the veteran was suffering 
from PTSD that was clearly secondary to his military service.  
While there was significant evidence of some depressive 
symptomatology as well as anxiety, the examiner indicated 
that he felt these symptoms were directly a part of the PTSD, 
and not a separate condition.  The veteran was given a global 
assessment functioning score of 52, indicative of moderate to 
serious symptomatology involving short temper, insomnia, 
hypervigilance, social isolation, and frequent re-
experiencing.  The examiner recommended that the veteran 
continue in his psychotherapy, and reconsider some 
psychotropic medication to help him with his sleep 
difficulties and intrusive thoughts.  The veteran did take 
Zoloft for a period of time, but did not like the side 
effects.  The examiner indicated that the veteran's prognosis 
at that time was fair.

A VA outpatient treatment record dated September 1998 
indicates that the veteran was seen for problems with 
anxiety, irritability, trouble sleeping, and survivor guilt. 

A VA outpatient treatment record dated March 1998 indicates 
that Zoloft was helping the veteran to decrease his anxiety 
and agitation, but that it was causing him stomach upset.  
The veteran also suffered from early morning awakening 
insomnia.  Upon examination, the veteran was found to be 
oriented in all three spheres.  He was found to be euthymic 
to mildly depressive.  The veteran had no suicidal or 
homicidal ideation at that time, but he did have some 
suicidal thoughts without any intent.  The veteran indicated 
that he avoiding acting on such thoughts by thinking of his 
children and wife.  The examiner discontinued the veteran's 
prescription for Zoloft, and started the veteran on Remeron.

A letter from the Vet Center dated April 1999 details the 
treatment summary of the veteran.  The letter indicated that 
the veteran continued to be in treatment for his PTSD 
symptoms.  The letter indicates that the veteran was making 
progress several months ago, but that now, after contact with 
a veteran with whom he served in Vietnam, he reported 
increased symptoms.  The veteran reported frequent 
nightmares, painful intrusive thoughts, and overwhelming 
feelings of guilt and irritability.  The veteran reported 
getting into an argument at work.  The veteran reported that 
he had reloaded his guns in his house, and keeps them loaded 
for fear that he may not be prepared for an emergency.  The 
veteran indicated that he had resorted to avoiding contact 
with some veteran friends as a way to cope with the symptoms 
of his PTSD, and that he was becoming socially withdrawn 
again.  He indicated that he continued to have an image of 
his friend being killed by a mine.  The veteran indicated 
that he lived with constant anxiety and tension, and has 
difficulty relaxing.  The veteran reported being mistrustful 
of others.  He had not been taking his medication as 
prescribed.  The veteran continued to work, despite his 
increased anxiety and agitation.  The letter indicated that 
the veteran attempts to minimize his symptoms, and that this 
often leads to an underreporting of his symptoms.  The 
veteran spent much of his energy at work keeping his temper 
and violent thoughts under control.  The letter indicated 
that the veteran is involved in bi-weekly individual therapy, 
medication therapy, and occasional group therapy.  The letter 
indicated that, due to the veteran's chronic level of anxiety 
and current symptoms, his prognosis was guarded.

The veteran again received a VA PTSD examination in May 1999.  
The report of that examination indicates that the veteran 
reported that there had been no significant changes in his 
social or occupational situation since his January 1999 VA 
examination.  The veteran reported a verbal confrontation 
with a fellow employee, but no physical confrontation.  The 
veteran reported continuing to live a relatively isolated 
social existence, but he did have occasional contact with his 
children and siblings.  The veteran did continue to avoid any 
contact when he is in their physical presence for a long 
period of time.  The veteran reported continuing to 
discourage visits to his own home, where he keeps loaded 
guns.  The veteran did report attempting to briefly try to 
keep some of his guns unloaded, but he reported feeling 
uncomfortable with them unloaded.  He reported feeling safer 
now that he has reloaded all of his guns.  The veteran felt 
that he was unable to sleep unless he knew that his weapons 
were loaded.  The veteran indicated that he had not been 
taking his Remeron for the past two weeks because he was not 
happy with it, and that it made him feel vulnerable.  The 
veteran continued to avoid any contact with friends, and 
indicated that he trusts no one, not even his family.  The 
veteran reported continued concern about his physical health, 
and felt that he could have a heart attack at any time.  The 
veteran stated this in a way that led the examiner to believe 
that the veteran had a sense of a foreshortened future.

Upon examination, the veteran was found to be casually 
dressed and appropriately groomed.  The veteran exhibited no 
ticks or mannerisms.  The veteran's speech was fluent, with 
no articulation difficulties.  Initially the veteran related 
in a distant manner to the examiner, but as the interview 
progressed, he became more engaged, forthcoming, and 
interactive in his responses to the questions.  The veteran 
described his mood as anxious and depressed, which the 
examiner felt was consistent with the veteran's overall 
affect.  The veteran had an underlying sense of anger and 
irritability, and could be easily provoked into displaying 
these affects.  His sensorium was clear.  He was oriented to 
person, place, time, and situation.  He was estimated to have 
average intelligence.  He admitted to thoughts of a 
foreshortened future, occasional suicidal ideation, and 
thoughts of dying.  He reported fearing at times that he 
would use one of the loaded guns on himself.  He reported 
that at other times he felt like he would die of a heart 
attack.  The veteran denied any active suicidal intent, 
impulse, or plan.  The veteran admitted to occasional violent 
thoughts and impulses, especially at work.  The veteran 
reported that a large portion of his energy at work is spent 
keeping his temper under control.  The examiner found no 
florid paranoid ideation.  The examiner did note that the 
veteran was obviously mistrustful of others, and appeared to 
be a person who is easily provoked into anger.  The veteran's 
thought procedures were logical, goal-directed, and coherent.  
There were no signs of psychosis during the interview.  There 
was no evidence of hallucinations, delusions, or ideas of 
reference.  He had insight into his current situation.  His 
judgment for everyday affairs, as well as for hypothetical 
situations, was intact.  There was no evidence of any gross 
impairment of cognitive processes.  Parameters of immediate, 
recent, and remote memory were intact.  The examiner 
indicated that, throughout the interview, and without any 
obvious forethought or planning, there was mention of 
practically every DSM-IV sign and symptom of PTSD, along with 
the associated features including somatic preoccupation, 
survival guilt, shame, feelings of being permanently damaged, 
hostility, social withdrawal, feelings of being threatened, 
and impaired interpersonal relationships. 

The veteran was diagnosed with chronic PTSD with depression 
and anxiety.  The veteran was found to have moderate to 
severe psychosocial stressors of everyday life, his job, and 
his ongoing stressor of intrusive recollections of his 
Vietnam experiences.  The veteran was given a global 
assessment of functioning score of 50.  
The examiner indicated that the veteran experiences the full 
syndromal constellation of affective, behavioral, and 
cognitive psychopathology of PTSD.  Interwoven throughout 
this are significant associated features of anxiety and 
depression which are not separate and distinct from the 
syndrome.  There is a history of waxing and waning of 
symptomatology by even minor environmental triggers.  Despite 
the veteran's psychiatric and social difficulties, and owing 
to his motivation to change, and his willingness to persevere 
in psychotherapy, he has been able to maintain the same job 
for the past nine and a half years, as well as a longstanding 
intimate relationship.  However, the support of this 
relationship does not ameliorate his sense of a foreshortened 
future, with thoughts of death and intermittent suicidal 
ideation.  The examiner indicated that the veteran is a 
chronic risk for an act of self-lethality.  He found the 
veteran to have ongoing disturbances of motivation and mood, 
difficulty in establishing and maintaining effective work and 
social relationships, and intermittent interpersonal 
confrontations on his job.  He lives a relatively isolated 
existence.  However, the examiner found that the veteran 
generally functions satisfactorily with routine behavior, 
self-care, and normal conversation, and his general cognitive 
processes appear to be intact.

As noted, it is maintained that the 30 percent disability 
evaluation currently assigned to the veteran's PTSD is not 
adequate.  In this regard, it is pointed out that disability 
evaluations are determined by the application of a schedule 
of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ Part 4.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that, unless 
otherwise specified, the higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.   38 C.F.R. § 4.7 (2000).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).
 
In this regard, the Board notes that the veteran's service 
connected PTSD is currently evaluated as 30 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  A 30 
percent rating is appropriate where there is disability 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).

That code indicates a 50 percent rating is appropriate where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  

Taking into account all the evidence, the Board finds that 
the veteran is currently properly rated as 30 percent 
disabling.  Specifically, the evidence does not demonstrate 
that the veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment and abstract thinking, or disturbances of 
motivation.   Though the veteran does have some difficulty in 
establishing and maintaining effective work and social 
relationships, that is, he has gotten into fights on the job, 
and is socially isolated, it is noted that he has been able 
to maintain a 24 year relationship with his partner, and he 
does stay in contact with his children.  Further, he has been 
able to hold a job at the post office for the past nine and a 
half years.  As to disturbances of mood, though the veteran 
does suffer from depression as well as thoughts of a 
foreshortened future, as well as of death and intermittent 
suicidal ideation, the report of the May 1999 VA PTSD 
examination found that he generally functions satisfactorily 
with routine behavior, self-care and normal conversation, and 
his general cognitive processes appeared to be intact.  His 
global assessment of functioning score was found to be 52 in 
his January 1999 examination, and 50 in his May 1999 
examination, which would indicate only moderate to severe 
symptoms, or moderate difficulty to serious impairment in 
social, occupational, or school functioning. The report of 
the January 1999 examination found the veteran to be in good 
contact with reality, and oriented in all three spheres, with 
no evidence of any delusions or hallucinations, and an intact 
memory.

In conclusion, the Board finds that the evidence does not 
demonstrate that the veteran's PTSD warrants more than a 30 
percent disability evaluation under the applicable schedular 
criteria.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether 
"staged rating," as addressed by the Court in Fenderson, 
would be in order.  The Board finds that the 30 percent 
evaluation reflects the highest degree of impairment shown 
since the date of the grant of service connection.  As such, 
the evaluation should be effective since that time.  
Therefore, there is no basis for staged rating in the present 
case.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased initial evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling, is denied.



		
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge
	Board of Veterans' Appeals



 

